AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                          Page 1 of     3        Pages



                                        UNITED STATES DISTRICT COURT                                                                         .
                                                                     for the
                                                           Eastern District of California                         Fil                       D.

                                                                                                                      MAY O7 2019
                    United States of America                             )                                CLERK, U.S. DISTRICT COURT
                                                                                                        EASTERN Di\:TRJCT OF CALIFORNIA
                                   v.                                    )                              BY                    4~
                                                                         )        CaseNo.      1:19-cr-00097-JLT          DEPUTVCLER1,

                   DEAN RAY McLAUGHLIN                                   )
                                                                         )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's releasy is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.
                                                                                                             _,
(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      ~~~~~                           r                                                         '



      The defendant must appear at:               United States Courthouse, 2500 Tulare Street, Fresno, CA
                                                                                            Place
       Courtroom 8 before Magistrate Judge Barbara A. McAuliffe

       011                                                         8/12/2019 at 1 :00 PM
                                                                        Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (Alternate A)                                                  Page [TI of   [TI Pages

MCLAUGHLIN, Dean Ray
Doc. No. 1:19-CR-00097-DAD/BAM-001
                            ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community. it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

0     (6)         The defendant is placed in the custody of

                        Name of person or organization:       Steven Darrell McLaughlin

            who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance oflhe
            defendant at all scheduled court proceedings. and (c) to notify the court immediately in the event the defendant violates any conditions of
            release or disappears.~                       •

                   . SIGNED:            ~~
                                            CUSTODIAN

0     (7)         The defendant must:

      0           (a)     report on a regular basis to the following agency:
                          Pretrial Services and comply with their rules and regulations;
      0           (b)     report in person to the Pretrial Services Agency on the first working day following your release from custody;
      0           (c)     reside at a location approved by the PSO, and not change your residence without prior approval of PSO; travel
                          restricted to Eastern District of California, unless otherwise approved in advance by PSO;
      0           (d)     report any contact with law enforcement to your PSO within 24 hours;
      0           (e)     cooperate in the collection ofa DNA sample;
      0           (t)     not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous
                          weapon; additionally, you must provide written proof of divestment of all fireanns/ammunition, currently under
                          your control;
                  (g)     refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                          prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately ofany prescribed
                          medication(s). However, medical marijuana, prescribed and/or recommended may not be used;
      0           (h)     submit to drug or alcohol testing as approved by the PSO. You shall pay all or part of the costs of the testing services
                          based upon your ability to pay, as detennined by the PSO;
      0           (i)     participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol dependency, as
                          approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay,
                          as detennined by the PSO;
      0           G)      not view or possess child pornography as defined by 18 USC 2256(8), except in the presence of your attorney to
                          prepare for your defense;
      0           (k)     not access the Internet and you must provide proof of the disconnection or termination of this service as required by
                          the PSO;
      0           (I)     not use or. possess a computer or any device capable of accessing the Internet in your residence or at any other
                          location, unless otherwise approved by the PSO; however, your son may have one password protected smai1phone;
      0           (m)     not loiter or be found within I 00 feet of any school yard, park, playground, arcade, movie theater, or other place
                         ·primarily used by children under the age of 18;
      0           (n)     not associate or have verbal, written, telephonic or electronic communication with any person who is under the age
                          of 18, except in the presence of another adult who is the parent or legal guardian of the minor; ·
      0           (o)     not be employed or participate in any volunteer activities in which there is the likelihood of contact with children
                          under the age of 18; and,
      0           (p)     participate in the following Location Monitoring program component and abide by all the requirements of the
                          program, which will include having a location monitoring unit installed in your residence and a radio frequency
                         transmitter device attached to your person. You must comply with all instructions for the use and operation of said
                         devices as given to you by the Pre.trial Services Agency and employees of the monitoring company. You must pay
                          all or part of the costs of the program based upon your ability to pay as determined by the PSO. CURFEW: You
                          are restricted to your residence every day as adjusted by the Pretrial Services office or supervising officer, for
                         medical, religious services, employment or court-ordered obligations.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                  Page
                                                                                                                -3 - - of 3    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to 'appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                     .              D(blnt 's Signature


                                                Directions to the United States Marshal

( [L])   The defendant is ORDERED released after processing.




Date:   -~~/--'-1-1/-(9_ _
                                                              nifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT     PRETRIAL SERVICE   U.S. ATTORNEY         U.S. MARSHAL
